Case
Case21-10047-M
     21-10047-M Document
                Document17-4
                         4-4 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on01/15/21
                                                  01/22/21 Page
                                                           Page11of
                                                                 of22
Case
Case21-10047-M
     21-10047-M Document
                Document17-4
                         4-4 Filed
                             Filedin
                                   inUSBC
                                     USBCND/OK
                                          ND/OKon
                                               on01/15/21
                                                  01/22/21 Page
                                                           Page22of
                                                                 of22
